PER CURIAM.
Mark James Ramirez appeals the district court’s order dismissing his § 2255 motion as untimely. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss Ramirez’s appeal substantially on the reasoning of the district court.* See United States v. Ramirez, Nos. CR-98-*178184-H; CA-01-44-5-H (E.D.N.C. Mar. 6, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 We recently held in United States v. Sanders, 247 F.3d 139, 146 (4th Cir.2001), that the new rule announced in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), is not retroactively applicable to cases on collateral review. Accord*178ingly, Ramirez's Apprendi claim is not cognizable.